Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 4 April 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir
                            Newport. April the 4th 1781.
                        
                        I received this instant your Excellencys Letter of the 31st ulto. Our Land forces and naval troops I am sure,
                            will look on your Excellency’s approbation as the most flattering reward of the courage which they shewed in the
                            engagement of the 16th Ulto. It is of the highest importance to be thoroughly informed if the Troops on board at New york
                            have set sail, and if the British design rigorous measures to the Southward. I believe that Lord Cornwallis had already
                            resolved on his retrograding movement when he fought with General Greene’s Army, and my reason for that belief, is that
                            Lord Cornwallis did not go after him. If I may be allowed to give my opinion of a country that I am not acquainted with,
                            it seems to me, that they should endeavour to Starve him, and avoid an engagement. I speak from the report sent by
                            Governor Jefferson which the Ch. de La Luzerne has sent me. The Ch. De Chattelus is got well again, he had paid my a visit
                            this morning, in his ordinary dress. I am with respect and personal attachment Sir, your Excellency’s Most obedient
                            & most humble Servant
                        
                            le Cte de Rochambeau
                        
                    